DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2014/0343939 A1), hereinafter referred to as Mathias, in view of Kaljurand (US 2018/0060282 A1), and further in view of Darling et al. (US 2013/0080879 A1), hereinafter referred to as Darling.

Regarding claim 1, Mathias teaches:
A computer-implemented method comprising: 
mapping, by a computing device, an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a numerical value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the numerical value associated with the concept marker with a formatted numerical version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); 
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface; 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface, wherein a 
altering the textual output of the transcribed medical report to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface and altering the textual output in other documentation to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface.  
Kaljurand teaches:
providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface (Fig. 3 elements 330, para [0067], where different formatted versions are selectable in a user interface); 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface (Fig. 3 element 350, para [0067], where the user selects a format by clicking the apply button), wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration (para [0067], where the settings are applied going forward); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by using the format selection of Kaljurand (Kaljurand para [0067]) for the different numerical formats of Mathias (Mathias para [0064]) in order to determine how certain spoken items will be formatted in their textual form in the output (Kaljurand para [0014]).
Darling teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand by using the format application of Darling (Darling para [0005]) to the selected format of Mathias in view of Kaljurand (Kaljurand para [0067]) by applying the changes through the document and related documents, to save the user from individually updating each element formatted with that style (Darling para [0005]).

Regarding claim 3, Mathias in view of Kaljurand and Darling teaches:
The computer-implemented method of claim 1 further comprising selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Kaljurand Fig. 3 elements 330, para [0067], where different formatted versions are selectable in a user interface).  

Regarding claim 6, Mathias in view of Kaljurand and Darling teaches:
The computer-implemented method of claim 1 further comprising training a model using concept verbalization disambiguation (Mathias para [0055], Kaljurand para [0043], where the model is trained using the concepts).  

Regarding claim 8, Mathias teaches:

mapping an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a numerical value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the numerical value associated with the concept marker with a formatted numerical version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); 
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface; 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface, wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration; and
altering the textual output of the transcribed medical report to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface and altering the textual output in other documentation to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface.  

providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface (Fig. 3 elements 330, para [0067], where different formatted versions are selectable in a user interface); 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface (Fig. 3 element 350, para [0067], where the user selects a format by clicking the apply button), wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration (para [0067], where the settings are applied going forward); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by using the format selection of Kaljurand (Kaljurand para [0067]) for the different numerical formats of Mathias (Mathias para [0064]) in order to determine how certain spoken items will be formatted in their textual form in the output (Kaljurand para [0014]).
Darling teaches:
altering the textual output of the transcribed medical report to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface and altering the textual output in other documentation to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface (para [0005], where the style formatting is updated across a single document or across any related documents).  


Regarding claim 10, Mathias in view of Kaljurand and Darling teaches:
The computer program product of claim 8 wherein the operations further comprise selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Kaljurand Fig. 3 elements 330, para [0067], where different formatted versions are selectable in a user interface).  

Regarding claim 13, Mathias in view of Kaljurand and Darling teaches:
The computer program product of claim 8 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Kaljurand para [0043], where the model is trained using the concepts).  

Regarding claim 15, Mathias teaches:
A computing system including one or more processors and one or more memories configured to perform operations (para [0149], where processor and memory are used) comprising: 
mapping an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a numerical value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 

Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface; 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface, wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration; and
altering the textual output of the transcribed medical report to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface and altering the textual output in other documentation to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface.  
Kaljurand teaches:
providing a plurality of user selectable format configurations of the formatted numerical version as a textual output in a user interface (Fig. 3 elements 330, para [0067], where different formatted versions are selectable in a user interface); 
receiving a user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by a user in the user interface (Fig. 3 element 350, para [0067], where the user selects a format by clicking the apply button), wherein a concept identification grammar is applied to the textual output of a transcribed medical report based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by using the format selection of Kaljurand (Kaljurand para [0067]) for the different numerical formats of Mathias (Mathias para [0064]) in order to determine how certain spoken items will be formatted in their textual form in the output (Kaljurand para [0014]).
Darling teaches:
altering the textual output of the transcribed medical report to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface and altering the textual output in other documentation to correspond to the user selected format configuration of the plurality of user selectable format configurations of the formatted numerical version selected by the user in the user interface (para [0005], where the style formatting is updated across a single document or across any related documents).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand by using the format application of Darling (Darling para [0005]) to the selected format of Mathias in view of Kaljurand (Kaljurand para [0067]) by applying the changes through the document and related documents, to save the user from individually updating each element formatted with that style (Darling para [0005]).

Regarding claim 17, Mathias in view of Kaljurand and Darling teaches:


Regarding claim 20, Mathias in view of Kaljurand and Darling teaches:
The computing system of claim 15 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Kaljurand para [0043], where the model is trained using the concepts).

Regarding claim 21, 
The computer-implemented method of claim 1 wherein the concept marker and the formatted numerical version are associated with one of temperature and blood pressure (Kaljurand para [0042] and table, where blood pressure is one of the concepts).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias, in view of Kaljurand, and Darling, and further in view of Roberge et al. (US 2002/0072896 A1), hereinafter referred to as Roberge.

Regarding claim 4, Mathias in view of Kaljurand and Darling teaches:
The computer-implemented method of claim 3 
Mathias in view of Kaljurand and Darling does not teach:
wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph.  
Roberge teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand and Darling by using edit distance, as taught by Roberge (Roberge para [0035]) in the selection of the version of Mathias in view of Kaljurand and Darling (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).

Regarding claim 11, Mathias in view of Kaljurand and Darling teaches:
The computer program product of claim 10 
Mathias in view of Kaljurand and Darling does not teach:
wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph.  
Roberge teaches:
wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand and Darling by using edit distance, as taught by Roberge (Roberge para [0035]) in the selection of the version of Mathias in view 

Regarding claim 18, Mathias in view of Kaljurand and Darling teaches:
The computing system of claim 17 
Mathias in view of Kaljurand and Darling does not teach:
wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph.  
Roberge teaches:
wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand and Darling by using edit distance, as taught by Roberge (Roberge para [0035]) in the selection of the version of Mathias in view of Kaljurand and Darling (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias, in view of Kaljurand, and Darling, and further in view of Le et al. (US 2017/0316775 A1), hereinafter referred to as Le.

Regarding claim 7, Mathias in view of Kaljurand and Darling teaches:

Mathias in view of Kaljurand and Darling does not teach:
wherein the model is a sequence- to-sequence model.
Le teaches:
wherein the model is a sequence- to-sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand and Darling by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Kaljurand and Darling (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Regarding claim 14, Mathias in view of Kaljurand and Darling teaches:
The computer program product of claim 13
Mathias in view of Kaljurand and Darling does not teach:
wherein the model is a sequence-to- sequence model.
Le teaches:
wherein the model is a sequence-to- sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Kaljurand and Darling by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Kaljurand and Darling (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0119163 A1 para [0050], claim 9 teaches a drop down or other selection options to access formats, and propagating formats; US 2009/0259136 A1 para [0040], claim 14 teaches changing different formats of output based on selected formats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658